Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
2.	Claims 2-4, 6, 9-21 and 39-42 are all the claims.
3.	Claims 2, 6, 40 and 41 are amended and new Claim 42 is added in the Response of 4/26/2022. The subject matter of new Claim 42 is germane to the elected and examined subject matter and joined for examination.
4.	Claims 12-14 and 16-21 are joined for examination and Claims 16 and 18 are amended by Examiner’s Amendment set forth below.
5.	Claims 2-4, 6, 9-21 and 39-42 are all the claims under examination.

Information Disclosure Statement
6.	The IDS of 4/26/2022 has been considered and entered. The initialed and dated 1449 form is attached.


Withdrawal of Objections
Claim Objections
7.	The objections to Claims 2 and 6 because of informalities is withdrawn.
a) Applicants have amended Claim 2 to insert proper punctuation to set forth the heavy chain CDR1-3 from the light chain CDR1-3 in the preamble of the claim. 
b) Applicants have amended Claim 6 to recite “comprises an IgG1 comprising a low fucose backbone.”

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims  2-4, 6, 9-11, 15 and 39-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	Applicants have amended generic Claim 2 to recite that the species of anti-CD33 antibodies in each of elements (a)-(o) specifically bind to the C2 domain of human and cynomologous CD33 proteins.

	Claim Rejections - 35 USC § 112, first paragraph
Written Description
9.	The rejection of Claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	Applicants statements of record in the Response of 4/26/2022 that the percent variation amongst the species of VH/VL domains in elements (a)-(o) would necessarily fall outside of the VL and VH CDR1-3 in depending from instant amended Claim 2 are found to be persuasive.

Claim Rejections - 35 USC § 112, second paragraph
10.	a) The rejection of Claims 2-4, 6, 9-11, 15 and 39-41 for the recitation in generic Claim 2 “wherein the antibody or antigen-binding fragment thereof comprises a heavy chain complementarity determining region 1 (HCDR1), HCDR2, HCDR3, a light chain complementarity determining region 1 (LCDR1), LCDR2, and LCDR3, comprising the amino acid sequence of” is withdrawn. 
Applicants have amended Claim 2 to insert proper punctuation to set forth the heavy chain CDR1-3 from the light chain CDR1-3 in the preamble of the claim. 

b) The rejection of Claim 41 in lacking antecedent basis for the limitation "wherein the heavy chain variable region comprises the amino acid sequence of SEQ ID NO:292 and a light chain variable region comprises the amino acid sequence of SEQ ID NO:332" is withdrawn.
Applicants have amended Claim 41 to correct the improper antecedence by inserting the VH and VL domains into the claim.

EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Galvez on 5/6/2022.
The application has been amended as follows: 
16. (Currently amended) A method of treating cancer in a subject in need thereof, comprising administering to the subject the pharmaceutical composition of claim 15, wherein the isolated monoclonal antibody or a fragment thereof, is a bispecific antibody or fragment thereof, having a binding specificity for human and cynomologus monkey CD33 and a binding specificity for CD3.
18. (Currently amended) The method of claim 17, wherein the hematologic cancer is 

REASONS FOR ALLOWANCE
12.	The following is an examiner’s statement of reasons for allowance:
A) Method Claim 16 is rejoined and amended to indicate the structure of the antibody comprising the anti-CD33 VH/VL CDR1-3 domains of Claim 2 (in depending from Claim 15) in the format of a bispecific antibody having an anti-CD3 binding portion thereto. The bispecific format for anti-CD33 x anti-CD3 is supported and enabled in a method of treatment by way of the working examples in the specification shown in Examples 4-7 and 9 and Table 10 for the specific constructs entitled C3CB189 and C3CB88. 
B) Method Claim 18 is amended to correct improper Markush group language and for purposes of clarification.
C) The IDS of 4/26/2022 does not contain reference nor patent art considered to effect the patentability of the instant claimed invention.
D) The sequence search of multiple databases for the linked sequences of VHCDR1-3 and VLCDR1-3 in addition to the sequences for each of the claimed VH and VL domains of the claimed invention is found to be supported by the specification (Tables 2-3 and 8) and free from the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Claims 2-4, 6, 9-21 and 39-42 are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643